 THE FIRESTONE TIRE AND RUBBER COMPANY571The Firestone Tire and Rubber Company-Firestone Textiles Di-vision1andTextile Workers Union of America,CIO, Petitioner.Case No. 11-RC-705.April 29,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John M. Dyer, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all of the Employer's productionand maintenance employees at its Gastonia, North Carolina, plant,excluding office clerical employees, professional employees, guards,and supervisors as defined in the Act. The Employer agrees that aproduction and maintenance unit is appropriate for the purposes ofcollective bargaining.The Employer, however, would include inthe unit certain classifications of employees which the Petitionerwould exclude.Lead inspectors:Three lead inspectors, one for each shift, are lo-cated in the quality control and laboratory department.The leadinspectors cannot effectively recommend the hiring or discharging ofemployees.They, however, assign work to and direct the work of5 to 10 inspectors who go into the various departments to inspect yarnduring the operations.They have the authority to grant time off toan employee for the employee's personal convenience.Furthermore,the lead inspectors comprise the only supervision over the inspectorson the second and third shifts, except for the assistant superintendentof the plant.They are paid on a salary basis, whereas the inspec-tors are hourly paid.We find that the lead inspectors are supervisorsand, therefore, shall exclude them from the unit 2Quality control clerk :This employee works in the quality controland laboratory department and is under the direct supervision of thequality control manager.She primarily types reports, consolidatesincoming reports, and types and compiles records.We find that the1The Employer's name appears as amended at the hearingChicopee Manufacturing Corporation of Georgia,85 NLRB 1439at 1442.112 NLRB No. 70. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDprimary duties of this employee are plant clerical in nature and shallinclude her in the unit.'Waste control man, special assignments man, and stroborama opera-tor:These employees also work in the quality control and laboratorydepartment.The waste control man checks and keeps a chart on theamount and kinds of waste from the different raw materials in processand tries to work out some method to eliminate all waste possible.Hediscusses his findings with the manager of the department and makesrecommendations to decrease or eliminate the waste.He has manyyears of experience in the mill.He is paid on a salary basis and re-ceives higher compensation than the production employees.Thespecial assignments man acts as a troubleshooter for the Employer.When new specifications come in for a certain type or style of yarn,he helps the Employer get the new yarns and styles satisfactorily intoproduction.He has many years of practical experience in the Em-ployer's mill and is paid on a salary basis.The stroborama operatortakes the stroborama machine to the various departments in the milland checks on whether the spindles and machines are running trueand at proper speeds. It seems clear that the interests of the wastecontrol man and the special assignments man are different from thoseof the production and maintenance employees.Accordingly, we shallexclude them from the unit.As the record does not contain sufficientinformation for us to determine the unit placement of the stroboramaoperator, we shall permit him to vote subject to challenge.As,sistant cotton classer:This employee works in the cotton officeand on the ramp where the cotton is unloaded.He obtains cottonsamples and grades or classes them.He has been in training to be-come a cotton classer for about 2 years.The Employer admits thatthe work of a cotton classer involves a highly specialized knowledgewhich requires a number of years of training.This employee ispaid on a salary basis and receives higher compensation than the pro-duction employees.We find that this employee is being trained forhighly technical work and shall exclude him from the unit 4Draftsman:This employee works directly under the supervisionand direction of the plant engineer and performs only draftsmanduties.His work requires that he have prior experience in mechanicaldrawing.He draws plans and sketches for machinery parts andmachinery layout.We find that the draftsman is a technical em-ployee and shall exclude him from the unit.'Time-study man and trainee :The time-study man has completedshort courses in time and motion study at Bellmont Vocational Tex-8 Downingtown Manufacturing Company,107 NLRB No. 288(not reported in printedvolumes of Board Decisions and Orders).* SeeMrs Tucker's Products,Division of Anderson, Clayton & Company,Inc,106 NLRB533 at 5345 Arnold Hoffman&Company, Incorporated,95 NLRB 907 at 910. THE FIRESTONE TIRE AND RUBBER COMPANY573tile School and Gastonia Technical Institute.He makes time studiesthroughout the plant and makes certain recommendations based onhis studies.The time-study trainee also works throughout the plant,making workload and job evaluation studies. The office for these twoemployees is across the street from the production plant.They areseparately supervised by the head time-study man, both employees arepaid on a salary basis, and the time-study man receives higher com-pensation than the production employees.In these circumstances, wefind that there is no substantial community of interests between thetime-study men and the production and maintenance employees whichwould warrant their inclusion in the production and maintenance unit.Scheduler in production:As orders for materials are received, theEmployer informs this employee of the type, amount, and deliverydate for each order.He, then, in consultation with the plant superin-tendent, determines the number of frames or machines to operate formeeting the desired delivery schedule.He also makes arrangementsfor the necessary machinery to be available to meet the productionschedule.He performs his work in his own separate office, is paidon a salary basis, and receives higher compensation than the produc-tion and maintenance employees.We find that he is a managerialemployee and, therefore, shall exclude him from the unit.Shipping document clericals:The shipping document clericalswork in the warehouse office preparing bills of lading and other papersconcerning the shipping and receiving of materials.They are underthe supervision of the warehouse foreman.We find that they areplant clerical employees and shall include them in the unit.Addressograph clerk :This employee works in the main officebuilding under the supervision of the paymaster.She operates theaddressograph machine to address pay checks and for newspaper work.She does not perform any work in the production plant.We findthat she is an office clerical employee and shall exclude her from theunit.Head changer, section men, and lead men:The head changer per-forms manual labor with a group of employees called changers in thechanging of pulleys, belts, and related equipment on various machineryas required for the production of new sizes of yarns.Although he ismore experienced than the changers, he receives instructions from theoverseer or second hands concerning work to be performed and merelyacts as a conduit for the assignment of duties to the changers.Sec-tion men, or lead men, or both, as well as second hands whom the partiesagree are supervisors, are employed on all three shifts in most depart-ments of the plant.The section men and lead men are hourly paid butreceive higher compensation than the other employees.They workwith the employees in repairing machinery and making minor altera-tions as necessary, and merely act as conduits in assigning work to the 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees.They make reports on employee derelictions of duty.Those reports, however, result in an independent investigation.Theycannot hire or discharge employees and do not have the power toeffectively recommend changes in employee status. In at least onesmall department which has a total complement of about 25 employees,e.g., plastic dip, no second hands or overseers are employed on thesecond and third shifts.One lead man and one section man are em-ployed on each of those shifts.They appear to have the same dutiesand responsibilities as the lead men and section men employed on thefirst shift at which time the overseer is present.Any extraordinarycircumstances occurring on the second or third shifts in the plasticdip department are reported to the assistant superintendent for direc-tions.In these circumstances, we find that the head changer, leadmen, and section men are not supervisors and shall include them inthe unit.Recreation department employees:The Employer maintains for itsemployees a dormitory, men's club, and girl's club, all of which areabout 1 block from the plant, and a camp at Lake James about 65 milesfrom the plant.Two clerks and several pin boys work at the men'sclub.The clerks sell soft drinks and cigarettes to the employees andcollect fees for certain recreational activities.The pin boys work parttime on a seasonal basis setting up bowling pins.One maid works inthe girl's club.One maid and one janitor work in the dormitory forcompany employees.A caretaker works at the camp cleaning up thecabins, chopping wood for the fireplace, and making minor repairs.The recreation department employees are under the separate imme-diate supervision of the recreational director and directress.All ofthem, except the pin boys, are full-time employees.They do not per-form any work in the plant. It is clear that the duties, interests, andworking conditions of the recreation department employees are dif-ferent from those of the production and maintenance employees.They are also separately located and under separate immediate super-vision.In those circumstances, we shall exclude them from the unit.We find that the following employees constitute an appropriate unitfor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:All of the Employer's production and maintenance employees at itsGastonia, North Carolina, plant, including head changers, quality con-trol clerk, shipping document clericals, lead men and section men, butexcluding the lead inspectors, waste control man, and special assign-ments man in the quality control and laboratory department, drafts-men, assistant cotton classers, time-study men and time-study trainees,schedulers in production, addressograph clerks, recreation departmentemployees, office clerical employees, professional employees, guards,and supervisors as definedin the Act. LYKES BROTHERS, INC. OF GEORGIA5755.Determination of representatives :The Employer laid off approximately 70 employees during the5-week period preceding the instant hearing.The Employer keepsthe names of laid-off employees on a layoff list for about a year andhas a, policy of recalling them as soon as possible.Due to the unstableconditions at the time of the hearing, however, the Employer wasunable to determine whether there was a reasonable expectancy thatthese employees would be recalled in the near future.Neither partytook a position concerning the eligibility of these employees to vote inthe election, but both parties desired that their eligibility be deter-mined by the Board. In view of the inconclusive nature of the evi-dence, we are unable to make a definitive determination at this timeof the employment status of these individuals.We shall allow thelaid-off employees to vote subject to challenge in the election herein-after directed.The challenged ballots shall not be counted unless theyaffect the result of the election, in which event a further investigationconcerning the employment status of the employees casting the chal-lenged ballots will be made.6[Text of Direction of Election omitted from publication ]MEDIBBR LEEDOM took no part m the (-onsideration of the above De-cision and Direction of Election.°Kent Plastics Corporation,101 NLRB 519 at 521Gnagenheim Pac7,ing Company,94 NLRB 777 at 778LykesBrothers,Inc. of GeorgiaandUnited Packinghouse Work-ers of America, CIO, PetitionerLykesBrothers,Inc. of GeorgiaandTruck Drivers &HelpersLocal Union No. 728,InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpersof America, AFL, Pe-tioner.Cases Nos. 10-I?C-2961 and 10-IBC-(2970.May 2,195iDECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed undei Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing vas held beforeFrank E. Hamilton, Jr., hearing officer.The hearing officers rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.'IThe hearing officer referred to the Board the motion of the Petitioner in Case No.10-RC-2961, United Packinghouse Workers of America, CIO, herein called thePacking-house Workers, to dismiss the petition in Case No 10-RC-2970.For the reasons statedin paragraph 2, above, the motionis granted.112 NLRB No 76